Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 and 23-26 are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose a  power distribution network monitoring system, comprising: a measuring instrument including: measurement components configured to be installed at a plurality of predetermined positions along a power line constituting a power distribution network and perform electrical measurement of the power line at each of predetermined positions; and a transmitter configured to transmit wirelessly, as transmission data, a detection data that is at least part of data measured by the measurement components and is used for a detection of abnormalities in the power distribution network and/or a detection result data about a result of using the detection data to perform abnormality detection; a management device including: a receiver configured to receive the transmission data, which includes the detection data and/or the detection result data; and a storage component configured to store the detection data and/or the detection result data; an abnormality detector provided in one of the measuring instrument and the management device and configured to use the detection data to detect abnormalities in the power distribution network to obtain the detection result data; and a notification unit provided in one of the measuring instrument and the management device and configured to send a notification of the detection result data  when the abnormality detector detects an abnormality as recited in claim 1. Claims 2-3,5-17 and 24-25 depend from allowed claim 1, the yare also allowed accordingly.
first transmitter configured to transmit, wirelessly, a detection data that is at least part of data measured by the measurement components and is used for a detection of abnormalities in the power distribution network; and a management device including: a first receiver configured to receive the  detection data; an abnormality detector configured to use the detection data to detect abnormalities in the power distribution network to obtain a detection result data; a first storage component configured to store the detection data and the detection result data about results of abnormality detection; and a second transmitter configured to transmit the detection result data; and a host management device including: a second receiver configured to receive the detection result data transmitted from the management device; and 39032803Application No. 16/481,120Docket No.: 18461-041001 After Final Office Action of June 23, 2021 a second storage component configured to store the detection result data, wherein the management device relays data so as to receive the detection data from the measuring instruments and transmit the detection result data to the host management device as recited in claim 4.
The prior art does not disclose a power distribution network monitoring system having a combination of a measuring instrument including: measurement components configured to be installed at a plurality of predetermined positions along a power line constituting a power distribution network and perform electrical measurement of the power line at each of predetermined positions; and a transmitter configured to transmit wirelessly, as transmission data, detection data that is at least part of data measured by the measurement components and is 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964.  The examiner can normally be reached on M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/VINH P NGUYEN/Primary Examiner, Art Unit 2867